This is a contest over the Democratic nomination for the office of chief of police and ex officio tax collector of the town of Abbeville. The defendant had a majority of three votes on the face of the returns. On the trial of the case, the district judge, after recounting the ballots, and passing upon the question of legality of several of the ballots, declared the plaintiff the nominee by a majority of three votes. The defendant has appealed from the decision.
There are only two questions to be decided, both of which are questions of fact and figures. The first question is whether the defendant made satisfactory proof that the ballot boxes had not been tampered with, and that there was no reasonable opportunity for them to be tampered with. Such proof was necessary as a condition precedent to the opening of the boxes and recounting the ballots. Without giving a review of the testimony on the subject, our conclusion is that it is certain that the boxes had not been tampered with and that there had been no reasonable opportunity for them to be tampered with. The only remaining question is whether the judge's count of the ballots and his judgment on the question of illegal or spoiled ballots was correct. We find that it was correct, except that he was more strict than we would be in declaring some of the ballots spoiled. In our judgment the majority for the plaintiff is seven instead of three votes.
The judgment is affirmed, at appellant's cost.
ST. PAUL, J., concurs in the result. *Page 303